         Case 1:20-cv-00184-DCN Document 61 Filed 07/22/20 Page 1 of 1


                     UNITED STATES DISTRICT COURT
                           DISTRICT OF IDAHO
                   U.S. DISTRICT JUDGE MINUTE ENTRY
(X) Motion hearing

U.S. District Judge: David C. Nye                          Date: July 22, 2020
Deputy Clerk: Sunny Trumbull                               Time: 9:01 a.m. – 10:40 a.m.
Court Reporter: Anne Bowline                                     10:56 a.m. – 12:21 p.m.
Boise, Idaho


       HECOX, et al vs. LITTLE, et al., Case No. 1:20-cv-184-DCN

 Counsel for: Plaintiffs Lindsay Hecox and Jane Doe - Andrew Barr (by video), Catherine West
              (by video), Chase Strangio (by video), Elizabeth Prelogar (in person), Gabriel Arkles
              (by video), James Esseks (video), Kathleen Hartnett (by video) and Richard Eppink
              (in person)

              Defendants Bradley Little, Sherri Ybarra, Individual Members of the State Board of
              Education, Individual Members of the State Board of Education, Independent School
              District of Boise City #1, Coby Dennis, Individual Members of the Board of Trustees
              of the Independent School District of Boise City #1, Individual Members of the Idaho
              Code Commission, Boise State University and Marlene Tromp - Dayton Reed (by
              video), Steven Olsen (in person) and W Scott Zanzig (in person)

              Intervenors Madison Kenyon and Mary Marshall - Bruce Skaug (in person), Jeffrey
              Shafer (in person), Parker Douglas (by video) and Roger Brooks (in person)

              Intervenor/Interested Party United States of America - AUSA Peter Wucetich

The Court noted this matter is now set for hearing on the Plaintiffs’ Motion for Preliminary
Injunction (docket 22), Intervenors’ Motion to Intervene (docket #30) and Defendants’ Motion to
Dismiss (docket #40).

Argument presented to the Court by counsel on the Intervenors’ Motion to Intervene.

The Court granted the Intervenors’ Motion to Intervene amicus curiae for today’s purposes only.

Argument presented to the Court by counsel on the Defendants’ Motion to Dismiss and Plaintiffs’
Motion for Preliminary Injunction.

All 3 motions are taken under advisement. A written decision is forthcoming.
